Citation Nr: 0819761	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-05 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen the previously disallowed claim of 
entitlement to service connection for the cause of the 
veteran's death for the purpose of dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1941 to 
May 1945.  He is a recipient of the Purple Heart.  The 
veteran died in October 1982; the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  Although the St. Louis RO 
adjudicated the appellant's claim, it originated and has 
continued to be handled by RO in Lincoln, Nebraska.  The 
Board granted a motion to advance the appellant's case on the 
docket in June 2008.  

The appellant's accredited representative asserts in the May 
2008 Appellant's Brief that the correct issue on appeal is 
'entitlement to service connection for cause of the veteran's 
death,' and not whether new and material evidence has been 
received to open a cause of death claim.  Specifically, the 
appellant's representative contends that the appellant's 1982 
claim for death benefits expressly excluded a claim for 
service-connected death benefits.  Therefore, even though a 
November 1982 letter indicated that VA was denying 
entitlement to DIC benefits because "[t]he evidence does not 
show that the veteran's death was due to a service-connected 
disease or injury," the appellant never filed an 
"application" or "claim."  See May 2008 Appellant's Brief, 
p. 3.  Without an application for benefits, there can be no 
finally adjudicated claim.  Id.  

The Board acknowledges that the appellant indicated on her 
October 1982 VA Form 21-534 ("Application for DIC or Death 
Pension by Surviving Spouse or Child (Including Accrued 
Benefits and Death Compensation Where Applicable)") that she 
was not claiming that the veteran's cause of death was due to 
service.  However, pursuant to section 3.152, Title 38 of the 
Code of Federal Regulations, a claim for death pension will 
be considered to be a claim for DIC and accrued benefits.  
38 C.F.R. § 3.152(b)(1) (2007).  Congress has created the 
veterans' benefits system to be both "paternalistic" and 
"uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 
1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. 
Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
Therefore, although the appellant did not allege that the 
veteran's death was related to service nor file an informal 
or formal claim for service-connected death benefits, her 
October 1982 claim was properly interpreted as a claim for 
DIC benefits pursuant to VA laws and regulations.  

The RO adjudicated her October 1982 claim for death benefits 
to include a claim for DIC benefits.  See 38 C.F.R. 
§ 3.152(b)(1).  Adjudication of a DIC claim requires a 
determination as to whether the veteran's death was service-
connected.  See 38 C.F.R. § 3.5 (2007).  The appellant was 
notified of the RO's denial of the issue of entitlement to 
service connection for the cause of the veteran's death by 
letter dated in November 1982.  See also Letter to the 
Veteran dated March 30, 1984.  Since a determination was made 
on this issue and the appellant was properly notified of the 
decision as well as her appellate rights, the Board concludes 
that this issue has been 'finally adjudicated.'  See 
38 C.F.R. §§ 3.160(d); 20.1103 (2007).  As such, the issue on 
appeal was properly characterized by the RO as a request to 
reopen a previously disallowed claim.


FINDINGS OF FACT

1.  A November 1982 determination denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death for purposes of death benefits, including 
DIC benefits.  The appellant was notified of her appellate 
rights, but did not file a notice of disagreement.

2.  The competent evidence received since the November 1982 
determination is cumulative of the evidence of record at the 
time of the prior denial and does not relate to an 
unestablished fact necessary to substantiate the previously 
disallowed claim.


CONCLUSIONS OF LAW

1.  The November 1982 determination which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1003 (2007).

2.  Evidence received since the November 1982 determination 
in connection with appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation, however, does not 
modify the requirements discussed above.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

After careful review of the record, the Board finds that a 
March 2005 letter partially satisfied notice under the VCAA.  
In this regard, the March 2005 letter provided appropriate 
notice regarding what constituted new and material evidence, 
and specifically informed the appellant what evidence and 
information was necessary to reopen her previously disallowed 
claim.  This letter also advised the appellant of the types 
of evidence VA would assist her in obtaining as well as her 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court recently held in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), that when adjudicating a claim for DIC benefits, 
VA must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime, and concluded generally, that 38 U.S.C.A. § 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death, (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition, 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  

The March 2005 letter provided the appellant with notice as 
to what was necessary to substantiate a claim for DIC 
benefits based on the veteran's already service-connected 
disabilities.  This notice, however, failed to provide a 
statement of the conditions for which the veteran was 
service-connected at the time of his death in accordance with 
the Court's holding in Hupp.  Instead, a December 2005 letter 
listing the veteran's service-connected disabilities 
fulfilled this Hupp notice requirement.  Moreover, the May 
2008 Appellant's Brief contained a statement of such 
disabilities, demonstrating that the appellant had actual 
knowledge of this notice element.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) (actual knowledge can cure a 
notice error).

At no time during this appeal was the appellant provided any 
explanation as to the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected, nor notice of the evidence and information 
used to establish an effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  The Board notes 
that these notice errors are presumed prejudicial to the 
appellant.  See Sanders, supra.  Nevertheless, the Board 
concludes that a remand is unnecessary for the reasons 
discussed below.

In Sanders, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, the VA must show 
that the purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

With respect to the need to notify the appellant of the 
evidence and information required to establish that the 
veteran's cause of death was service-related, the Board finds 
that the appellant demonstrated actual knowledge through her 
accredited representative.  In this regard, the May 2008 
Appellant's Brief directly quoted the Court's holdings in 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004), and Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), regarding the evidence 
necessary to prevail on the issue of service connection.  The 
Board is satisfied that the representative's statements 
demonstrate an understanding of the essential elements of 
service connection.  Thus, any remand for further notice 
would be an unnecessary delay; the Board may proceed with a 
decision without prejudice to the appellant.  See Bernard, 
supra; Sabonis, supra; Sanders, supra.

Finally, although the appellant was not provided notice 
regarding the establishment of an effective date in 
accordance with Dingess, the Board finds this error to be 
nonprejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Sanders, supra.  In this regard, the Board 
has concluded that a preponderance of the evidence is against 
this claim.  Any questions as to the appropriate effective 
date to be assigned have therefore been rendered moot, and 
the absence of notice does not affect the essential fairness 
of the adjudication.  

In Vazquez-Flores, 22 Vet. App. 37 (2008), the Court stated 
that "Nothing in law or common sense supports a conclusion 
that the Court should put on blinders and ignore [the 
'extensive administrative appellate process'] or a conclusion 
that a notice error prior to the initial decision by the 
Secretary could not be rendered non-prejudicial when the full 
panoply of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant.  See Bernard, supra; see also Sabonis, supra.

As discussed above, the appellant has been provided VCAA 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that she was not specifically 
informed, the Board has demonstrated that any defective 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication.  The 
appellant has been provided notice sufficient to inform her 
what evidence and information is necessary to support her lay 
assertions.  As such, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board finds that VA has fulfilled its duty to assist the 
appellant in making reasonable efforts to identify and obtain 
relevant records in support of her claim and requesting a VA 
medical opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, the 
veteran's service treatment records are associated with the 
claims folder, as well as all relevant VA and non-VA 
treatment records.  The appellant has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding her claim.  Finally, although a VA 
medical opinion was not obtained, the Board notes that VA is 
under no obligation to provide one given that the appellant's 
claim is one for reopening a previously denied claim and she 
has failed to present new and material evidence sufficient to 
reopen her claim.  See 38 C.F.R. § 3.159(c)(4)(iii).

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the claimant may 
request that VA reopen her claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id.  See also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 
C.F.R. § 3.156(a) (2007), 'new and material' evidence means 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The appellant was previously denied entitlement to service 
connection for the cause of the veteran's death for the 
purposes of DIC benefits by letter dated in November 1982.  
As explained in the May 2008 letter, the reason for this 
denial was that the veteran's cause of death, respiratory 
failure due to carcinoma of the lung, was not shown to be 
related to his active military service.  Records used in 
adjudicating this issue included the veteran's service 
treatment records and a September 1982 VA Hospital Summary.  

In November 2002, the appellant filed to reopen her 
previously disallowed claim of entitlement to DIC benefits 
(and thereby her claim for the cause of the veteran's death) 
when she submitted a new VA Form 21-534.  A June 2005 RO 
rating decision denied her claim; she was again notified of 
her appellate rights, and perfected an appeal of this issue.  
New evidence received since the November 1982 denial includes 
more statements from the appellant, lay statements from the 
appellant's and veteran's children, and additional VA 
treatment records for the period from June 1982 through 
October 1982.  

Pertinent to this appeal, the appellant asserts that the 
veteran's lung cancer, which is listed as the underlying 
cause of the death, is due to the veteran's exposure to toxic 
fumes generated by the operation of a machine gun during 
service.  See May 2008 Appellant's Brief; see also Written 
Statement by Appellant received April 15, 2005.  The 
appellant and her children have all submitted lay statements 
indicating that a VA physician informed them that the fumes 
ingested by the veteran while running a machine gun during 
service was at least as likely as not the cause of his 
cancer.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, 
the Board must still determine whether the evidence submitted 
is competent.  In the present case, the lay statements from 
the appellant and her children regarding the opinion of a VA 
doctor as to the relationship between the veteran's lung 
cancer and service cannot be accepted as competent medical 
evidence establishing a nexus opinion.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) (the appellant's account of 
what health care providers purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence).  See also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified to offer medical diagnoses, 
statements, or opinions).  

The Board regrets that it may not accept these statements as 
competent evidence that might be sufficient to reopen the 
previously disallowed claim.  However, the appellant was 
provided ample opportunity to submit a medical opinion that 
echoed her and her children's lay statements.  Unfortunately, 
the veteran's VA and service treatment records make no 
mention of any relationship between his lung cancer and his 
military service.  

The appellant's representative asserts that 'lay or other 
evidence' may be accepted as sufficient proof of service 
incurrence in light of the veteran's combat status.  See May 
2008 Appellant's Brief.  However, this misinterprets the 
"combat presumption" provided for in 38 U.S.C.A. § 1154(b) 
(West 2002).  Pursuant to 38 U.S.C.A. § 1154(b), VA shall 
accept satisfactory lay or other evidence of service 
incurrence or aggravation of any disease or injury alleged to 
have been incurred in or aggravated by service, if consistent 
with the circumstances, conditions, or hardships of service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service.  In other words, 
the Board may accept the veteran's statement, or in this case 
the lay statements of record repeating what the veteran 
reported, that he was exposed to toxic fumes while operating 
a machine gun while in an enclosed space.  However, the 
appellant is still required to meet the evidentiary burden as 
to whether there is a current disability or whether there is 
a nexus to service, both of which require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  
Therefore, in order to reopen her previously disallowed 
claim, the record must contain some competent medical 
evidence indicating that the veteran's exposure to toxic 
fumes led to the development of his lung cancer.  

As previously discussed, none of the newly submitted evidence 
contains such opinion.  In the absence of any competent new 
evidence that raises a reasonable possibility of 
substantiating the appellant's claim, the Board finds that 
her request to reopen the previously disallowed claim of 
entitlement to service connection for the cause of the 
veteran's death for the purposes of DIC benefits must be 
denied.  38 C.F.R. § 3.156(a).




	(CONTINUED ON NEXT PAGE)
ORDER

The appellant's request to reopen her previously disallowed 
claim of entitlement to service connection for the cause of 
the veteran's death for the purposes of DIC benefits is 
denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


